UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2000


BURL ANDERSON HOWELL; ALICE ANNETTE HOWELL,

                     Plaintiff - Appellants,

              v.

DANIEL M. HORNE, JR.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cv-00126-BO)


Submitted: December 18, 2017                                Decided: December 22, 2017


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Burl Anderson Howell, Alice A. Howell, Appellants Pro Se. Grady L. Balentine, Jr.,
Special Deputy Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Burl Anderson Howell and Alice Annette Howell appeal the district court’s order

dismissing their 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Howell v. Horne, No. 5:17-cv-00126-BO (E.D.N.C. Aug. 23, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                          2